Citation Nr: 1232470	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  97-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability rating for status post medial meniscectomy of the left knee. 

2.  Entitlement to an initial compensable disability rating for traumatic arthritis of the left knee, with painful motion. 

3.  Entitlement to an effective date earlier than April 9, 1996, for the grant of a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to September 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO) in September 2002 and September 2008. 

A discussion of the procedural history is warranted.  In an August 1996 rating decision, the RO denied a petition to reopen a previously denied claim for service connection for a left knee disability and denied entitlement to a rating in excess of 40 percent for right knee postoperative degenerative joint disease with history of arthrotomy with tender scar.  This matter was appealed to the Board.  In May 1998, the Board reopened the claim for service connection for a left knee disability and remanded that matter, as well as the claim for an increased rating for the right knee, back to the agency of original jurisdiction (AOJ) for additional development.  The Veteran provided testimony in support of his appeal at a hearing held at the RO in March 1999. 

The Board denied the Veteran's claims for service connection for a left knee disability and for an increased rating for a right knee disability in a January 2000 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2001, the Veteran's private attorney and the Secretary of VA filed a Joint Motion for Remand, asking the Court to vacate the January 2000 Board decision and remand the matters for additional development.  The Court subsequently granted the motion by Order dated in February 2001. 

In August 2001, the Board remanded both claims back to the AOJ for additional development consistent with the Joint Motion of January 2001. 

In the September 2002 rating decision referenced earlier, the RO granted service connection for a left knee disability, status post medial meniscectomy, and for traumatic arthritis of the left knee, with painful motion, based upon aggravation by the service-connected right knee.  See 38 C.F.R. § 3.310.  The RO assigned initial ratings of 0 percent for both disabilities, effective May 21, 1996.  The Veteran perfected his appeal of both initial ratings in May 2003. 

The issue of service connection for a left knee disability being no longer on appeal (as it had been fully granted at the AOJ level), the Board then denied the remaining issue (a claim for an increased rating for a right knee disability) in a decision issued in June 2003. 

In March 2004, the Veteran's private attorney and the Secretary of VA filed another Joint Motion for Remand, asking the Court to vacate the June 2003 Board decision and remand the matter decided therein for additional development.  Specifically, it was noted that VA had yet to consider and discuss the effect of pain and functional loss on the service-connected disability as set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court granted the motion by Order dated in March 2004. 

In July 2004, the Board remanded to the AOJ the issue of entitlement to initial compensable ratings for the service-connected left knee disabilities for an addendum to an April 2004 VA joints examination report that would address the DeLuca aspect of the Veteran's claim, in addition to the issue of entitlement to an increased rating for a right knee disability. 

In April 2005, the RO denied a claim of entitlement to a TDIU.  The Veteran perfected the appeal of this rating decision in October 2005.

In a May 2006 decision, the Board remanded the issue of entitlement to a TDIU to the AOJ for referral to the Director of VA's C&P Service or Undersecretary for Benefits for consideration and adjudication of the question of whether the Veteran is entitled to a TDIU on an extraschedular basis.  The Board also denied entitlement to an increased rating for the service-connected right knee disorder, to include on an extraschedular basis; denied entitlement to an initial compensable disability rating for status post medial meniscectomy of the left knee; and granted an initial 10 percent rating for traumatic arthritis of the left knee, with painful motion, effective from the date of service connection.  No discussions were provided as to the adequacy of baseline disability determinations that had been made by the RO as to the Veteran's left knee arthritis in the September 2002 rating action, nor whether such deductions were required.  More specifically, the RO had determined in the September 2002 rating decision that the evidence of record demonstrated a pre-existing baseline disability of 10 percent for each of these secondary service-connected disabilities, and that after deduction of the baseline 10 percent pre-existing disability ratings, initial noncompensable ratings were assigned, effective from the date of claim of May 21, 1996.  Following the Board's May 2006 decision, the RO also prepared a June 2006 memorandum in which the RO, in essence, requested advice concerning the execution of the Board's decision. 

Thereafter, in correspondence dated in August 2006, the Board notified the Veteran and his attorney that reconsideration had been ordered for the May 2006 decision on the issues of entitlement to initial compensable disability ratings for status post medial meniscectomy of the left knee and for traumatic arthritis of the left knee, with painful motion.  The Veteran then challenged the reconsideration order which resulted in the Court's November 2006 order vacating the May 2006 decision as to the issues on appeal. 

The Board then issued a reconsideration remand in June 2007 with respect to the issues of entitlement to initial compensable ratings for status post medial meniscectomy of the left knee and arthritis of the left knee, in which the Board determined that further notice was needed under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011), and that further examination was necessary to determine the degree of baseline pre-existing left knee disability prior to aggravation and as to the Veteran's current left knee impairment.  The Board also separately remanded the issue of entitlement to a disability rating in excess of 40 percent for a right knee disability for further notice under the VCAA. 

In a September 2008 rating decision, based upon a September 2008 memorandum from the Director of Compensation and Pension Services, the RO awarded a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), effective February 28, 2005.  The Veteran perfected an appeal as to the effective date assigned for entitlement to a TDIU in July 2009, and requested a Board hearing.

In May 2010, a hearing was held before the undersigned Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  A transcript is of record.

In a February 2011 decision, the Board granted an earlier effective date of April 9, 1996 for the assignment of a TDIU on an extraschedular basis, and remanded the issues of entitlement to initial compensable ratings for status post medial meniscectomy of the left knee and arthritis of the left knee for a medical opinion addressing the baseline level of disability in the knee prior to aggravation, as this matter had not been properly addressed after the previous Board remand in June 2007.  The Board also denied entitlement to an increased rating in excess of 40 percent for the service-connected right knee disability on both a schedular and extraschedular basis under 38 C.F.R. § 3.321(b); granted a separate 20 percent rating prior to May 20, 1999 for dislocated cartilage of the right knee; and granted a separate 10 percent rating for symptoms following removal of the semilunar cartilage of the right knee, effective from July 1, 1999. 

The Veteran appealed the Board's February 2011 decision to the Court and pursuant to a Joint Motion for Partial Remand, the Court in March 2012 ordered that the case be remanded as to the issue of entitlement to an effective date earlier than April 9, 1996 for the grant of a TDIU.  It was noted in the Joint Motion that the Board failed to address the Veteran's arguments regarding the applicability of 38 C.F.R. § 3.156(b) and that remand was warranted for the Board to fully consider and discuss the applicability, if any, of this regulation.  The Joint Motion further noted that Veteran did not intend to pursue his claim for entitlement to a disability rating in excess of 40 percent for the right knee disability.  The Veteran also did not wish to disturb the portions of the February 2011 Board decision that granted the effective date of April 9, 1996 for entitlement to a TDIU, and granted a separate 10 percent rating for removal of semilunar cartilage of the right knee.  

In September 2011, a VA medical opinion was provided addressing the baseline level of disability in the left knee prior to aggravation, satisfying the directives of the Board's remand in February 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  The Board finds that sufficient evidence of record is available to allow a favorable outcome for the Veteran's left knee claims.  Therefore the issues of entitlement to initial compensable ratings for status post medial meniscectomy of the left knee and arthritis of the left knee are ready for appellate review.

The issue of entitlement to an effective date earlier than April 9, 1996, for the grant of a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As none of the medical evidence of record sufficiently establishes the degree of disability in the left knee prior to onset of aggravation from the right knee, no deduction of pre-existing disability in the left knee will be made; i.e., the Veteran's left knee disability will be considered as 0 percent disabling prior to the onset of aggravation from the right knee and any current impairment in the left knee will be considered as caused by the right knee, and thus service-connected.  

2.  The Veteran's status post medial meniscectomy of the left knee is manifested by a probable tear of the anterior horn of the lateral meniscus and findings of pain and effusion in the left knee joint.  

3.  The Veteran's traumatic arthritis of the left knee shows that, at most, the Veteran has motion of his left knee from 10 to 95 degrees, with no additional loss of motion after repetition; but most of the evidence of record shows range of motion from 0 to 120 or 130 degrees with painful motion at the extremes. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for status post medial meniscectomy of the left knee have been met, effective May 21, 1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.22, 4.1, 4.2, 4.7, 4.22, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5258, 5259 (2011). 

2.  The criteria for a 10 percent rating, but no higher, for traumatic arthritis of the left knee with painful motion have been met, effective May 21, 1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.22, 4.1, 4.2, 4.7, 4.22, 4.71a, DCs 5010, 5260, 5261, 5257 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The claims for higher initial ratings for the left knee disorders arise from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream"  questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating or effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).   

Regardless, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).   Letters satisfying the notice requirements were sent to the Veteran in February 2002, April 2002, June 2007, and May 2008.  This notice was followed by readjudication of the claims in a November 2011 supplemental statement of the case.  Further, at the hearing before the Board in May 2010, the Veteran's attorney stated that the Veteran wished to waive any notice requirements as he had actual knowledge of VA's rules and duties.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The RO has obtained service and VA treatment records, as well as Social Security records.  The Veteran was also afforded multiple VA examinations to support his increased rating claim, and the Veteran has not argued that the most recent VA examination is inadequate for rating purposes.  The Board notes that the initial rating claim for the left knee was remanded in June 2007 and again in February 2011, in part, so that another VA examination addressing the severity of aggravation of the left knee disability due to the service-connected right knee could be provided.  A VA examiner provided an opinion in September 2011.  While the examiner still was not able to determine a baseline level of left knee disability prior to the aggravation from the right knee, the Board finds that the evidence is sufficient to make a decision on this claim.  Moreover, as the decision below is favorable to the Veteran in that the Board has determined that no deductions from the present left disability rating should be made on the basis of aggravation, the Board finds that the Veteran is not prejudiced by the Board proceeding with a decision below.  In addition, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in May 2010, in which he presented oral argument.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran, who was represented by a private attorney, acknowledged that the increased rating claims were on appeal but indicated that he only wanted to discuss the claim for an earlier effective date for a TDIU at the time of his hearing.  Accordingly, the Veteran is not shown to be prejudiced.  Finally, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Initial Compensable Ratings for the Left Knee

Historically, in a September 2002 rating decision, the RO granted service connection for a left knee disability, status post medial meniscectomy, and for traumatic arthritis of the left knee, with painful motion, assigning initial ratings of 0 percent for both disabilities, effective May 21, 1996.  The Veteran perfected his appeal of both initial ratings in May 2003. 

As the record shows the RO originally granted service connection for the left knee disability on the basis of aggravation by the right knee, the issue under consideration is the degree of baseline left knee disability prior to aggravation by the right knee, and the Veteran's current left knee impairment.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the level of impairment in the left knee and uniform ratings are warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran's status post medial meniscectomy of the left knee is rated under 4.71a, Diagnostic Code (DC) 5259, which assigns a 10 percent rating for symptomatic removal of semilunar cartilage.  

The traumatic arthritis of the left knee with painful motion is rated under 38 C.F.R. § 4.71a, DC 5010.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  38 C.F.R. § 4.71a, DC 5003 and 5010.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint or group of minor joints.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Where the veteran has limited motion, 38 C.F.R. § 4.71a  DC 5260 and 5261 provide ratings for limitation of flexion and extension of the knee, respectively.  Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees, and a 20 percent rating is assigned when flexion is limited to 30 degrees.  Under DC 5261, a noncompensable rating is assigned when extension is limited to 5 degrees, a 10 percent rating is assigned when extension is limited to 10 degrees, and a 20 percent rating is assigned when extension is limited to 15 degrees. 

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Prior to assessing the present severity of the Veteran's left knee disabilities, it needs to be determined, if possible, the baseline level of disability in the left knee prior to onset of aggravation by the right knee.  In September 2002, service connection was granted for the left knee disorders based upon aggravation under 38 C.F.R. § 3.310.  

VA regulations governing aggravation (with consideration of aggravation in service) establish that in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule no deduction will be made.  38 C.F.R. §§ 3.22, 4.22.  

Private medical records dated in March 1982 show the Veteran injured his left knee and underwent arthroscopy with shaving of an area of traumatic chondromalacia inferior to the left medial femoral patella. 

Private medical records dated in April 1990 show the Veteran reported he sustained a work-related twisting injury to his left knee in 1982 when he stepped on a rotten step and required arthroscopy.  He reinjured the knee in 1986 requiring two more arthroscopic surgeries.  It was noted that he had been assigned a 10 percent physical impairment evaluation for his work-related disability which seemed to be appropriate. 

VA examination in June 1996 revealed complaints of pain and objective findings of tenderness and crepitance, with normal, but painful, range of motion and an impression of a left knee contusion/occult fracture and chondromalacia.  The examiner stated that an opinion had been requested as to whether the Veteran's left knee problems had occurred as a result of his right knee disorder, and his opinion was that the right knee injury almost certainly altered his gait resulting in rather severe degenerative changes in the left knee at an early age.  

In an August 1996 addendum the examiner noted, however, that the claims folder had not been available at the time of the prior report and that evidence of the intercurrent left knee injury three years after service indicated his left knee problems were related to that injury and not as sequelae of his right knee injury. 

VA examination in July 1998 revealed complaints of pain and swelling of the knee. Range of motion of the left knee was from minus 5 to 135 degrees with pain and severe crepitation.  There was patellar tenderness, but no swelling, wasting of the muscles, or positive drawer signs.  Lachman's testing was negative.  There was normal rotation and no medial or lateral instability. 

Private records in August 2001 shows that the left knee had full range of motion but significant crepitance.  The patella appears to track normally and there was no obvious laxity.  There was tenderness along the medial joint line.

VA examination in February 2002 showed pain of the left knee with manipulation and crepitation.  There was pain particularly on compression of the patella and within the patellofemoral groove.  Range of motion was from 0 to 120 degrees.  The knee was stable, both medially and laterally at 30 degrees of flexion and full extension, as well as anteriorly and laterally.

Private X-ray examination in February 2002 revealed evidence of degenerative changes with joint space narrowing and osteophyte formation involving the inferior aspect of the left patellofemoral joint.  There was no evidence of any acute injury. 

An April 2003 private consultation report noted the Veteran's left knee had a full range of motion with no gross laxity, but with some tenderness along the medial joint line.  The impression was early degenerative joint disease of the left knee. 

Private treatment records dated in April 2004 noted that the Veteran wore a left knee brace; however, the examiner noted that he did not demonstrate any true laxity.

VA examination in April 2004 revealed complaints of a painful left knee with occasional swelling and objective findings of full extension while sitting.  Range of motion was from 0 to 130 degrees with marked retropatellar crepitation during passive motion and what was described as mild to moderate discomfort when moving the joint.  There was no effusion or atrophy of the muscles and McMurray's, Apley's, and Lachman's testing were all negative.  Manual muscle strength was normal, there was no evidence of weakness, drawer signs were negative, and there was no medial or lateral instability, crepitation, or laxity.  The pertinent impressions were degenerative joint disease of the left knee and chronic knee pain due to the degenerative joint disease. 

In an August 2004 addendum the examiner noted his review of the evidentiary record and stated that without resorting to pure speculation it would not be possible to determine any additional loss of range of motion of the left knee due to weakened movement or excess fatigability or incoordination.  The examiner pointed out that he had not noticed any incoordination or weakened movements during the examination.  He also stated that during acute exacerbations of pain the Veteran might exhibit loss of balance or endurance or increased fatigability, but that this depended on the level of severity of pain and the mood and tolerance level of the Veteran at the time.  The examiner further noted in his addendum that the additional loss of range of motion may or may not be present but that, if it was present, it was at varying degrees, as mentioned above.  He restated that, during the examination, he had not noticed any weakened movement, incoordination, or fatigue, in spite of the complaints of pain and discomfort. 

VA x-ray examination in January 2005 revealed mild narrowing of the medial joint compartment and a small posterior osteophyte formation of the patella, but no evidence of an acute fracture, dislocation, or joint effusion.  There was a normal bony architecture and well-preserved patellofemoral joint spaces. 

A March 2005 private consultation report noted the Veteran had recently undergone an arthroscopy and debridement of the left knee with Grade 4 chondromalacia of the patella, Grade 3 in the medial compartment, and Grade 2 in the lateral compartment.  There was some effusion in the knee, but the knee had a good range of motion.  It was noted, however, that the Veteran would probably need a total knee arthroplasty within the next four or five years. 

On private medical consultation in October 2005 the Veteran was again noted to have had an arthroscopy and evidence of chondromalacia in the left knee.  It was noted that the Veteran's symptoms were better than before the surgery but that he still complained of continued pain which interfered with his life and produced difficulty with prolonged standing or activities.  An examination revealed crepitus, but good range of motion.  The assessment was degenerative arthritis in the left knee.  

A January 2006 private medical consultation report reveals complaints of bilateral knee pain behind the knee caps, objective findings of minimal effusion with a fairly good range of motion, and an assessment of degenerative arthritis. 

In June 2007, the Board remanded the matter for a VA medical opinion.  After setting forth the medical history with respect to the Veteran's left knee, the Board's June 2007 remand specifically determined that in view of the fact that the Veteran's left knee disorders had been granted service connection on the basis of aggravation, further medical opinion was necessary to establish the degree of baseline pre-existing left knee disability prior to aggravation and the current level of impairment. 

A July 2007 VA examination was provided.  The examiner, after finding mild to moderate impairment of the left knee, without additional comment or explanation, merely stated that he could not offer an opinion as to the baseline level of preexisting left knee disability prior to aggravation by the service-connected right knee disability and the current level of left knee impairment.  The Board determined that it could not rely on this opinion, as no rationale was provided.  Thus, the Board found that this matter must again be remanded so that a new examination and more complete medical opinion can be obtained with respect to the questions posed in the Board's remand of June 2007.

In September 2011, another VA examination and opinion was provided.  A thorough examination of the present severity of the left knee disability was provided.  The examiner found that the baseline level of severity of the pre-existing left knee disability could not be determined because "the court" had not provided the date before which the left knee was not aggravated by the right knee.  The examiner further found that even if the court had provided a date, based on review of high-quality medical literature, the court was in error in its decision that a disability in one knee causes a disability in the other knee.  The examiner went on to find that the left knee was painful without help from the right knee and that the pre-existing trauma and disability in the left knee was responsible for the present impairment.  The examiner also added that the evidence suggested that the Veteran had been over exaggerating the symptoms in the left knee over the years.  

Based on the evidence of record it is clear that neither the July 2007 VA examiner, nor the September 2011 examiner were able to establish the degree of baseline level of disability prior to the aggravation of the left knee disability by the right knee.  As noted above, the regulations addressing aggravation of disabilities note that if the degree of disability at the time of entrance into service, or as in this case, prior to the onset of aggravation from the right knee disability, is not ascertainable in terms of the schedule, no deduction will be made.  See 38 C.F.R. §§ 3.22, 4.22.  As neither examiner in July 2007 or September 2011, nor any of the other medical evidence of record, sufficiently establishes the degree of disability in the left knee prior to onset of aggravation from the right knee, no deduction of pre-existing disability in the left knee will be made.  In other words, the Veteran's left knee disability will be considered as 0 percent disabling prior to the onset of aggravation from the right knee and any current impairment in the left knee will be considered as caused by the right knee, and thus service-connected.  

The Board will now turn to what the appropriate disability ratings are for the left knee disabilities.

With respect to the status post medial meniscectomy of the left knee, even though the Veteran is rated under 38 C.F.R. § 4.71a, DC 5259 for symptomatic removal of semilunar cartilage, which provides a maximum rating of 10 percent, the Board finds that a 20 percent rating under 38 C.F.R. § 4.71a, DC 5258, which is the maximum rating under that diagnostic code, is more appropriate.  

VA medical records dated from June 1996 onward note complaints of tenderness along the medial joint line, and swelling, and chondromalacia in the left knee.  A March 2005 private consultation report noted the Veteran had recently undergone an arthroscopy and debridement of the left knee with Grade 4 chondromalacia of the patella, Grade 3 in the medial compartment, and Grade 2 in the lateral compartment.  It was noted that the Veteran would probably need a total knee arthroplasty within the next four or five years. 

On private medical consultation in October 2005 he still complained of continued pain which interfered with his life and produced difficulty with prolonged standing or activities.  A January 2006 private medical consultation report reveals complaints of bilateral knee pain behind the knee caps, and objective findings of minimal effusion.  A July 2007 VA examination shows mild to moderate impairment of the left knee.  The Veteran complained of pain and swelling, which increased with walking and prolonged sitting.  He used a cane and had braces on both knees.  He also stated that he had had problems with his left patella subluxating, but it did not do that anymore.  On objective examination there was minimal effusion.  

In September 2011, another VA examination and opinion was provided.  The Veteran had tenderness or pain to palpation on the joint line or soft tissues of the left knee.  On objective evaluation there were findings of a meniscus (semilunar cartilage) condition that was symptomatic with meniscal tear and frequent episodes of joint pain.  He had had a meniscectomy with residual pain.  He presently used a brace and walked with a cane regularly due to both knees.  The MRI findings included degenerative changes of the menisci with probable tear of the anterior horn of the lateral meniscus.
 
DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The medical evidence shows a probable tear of the anterior horn of the lateral meniscus and consistent findings of pain and effusion in the left knee joint.  While there are no findings of "locking" the Veteran is wearing a left knee brace and has complained on at least once occasion of his left knee subluxating.  The Board finds that the impairment in the left knee more closely approximates the criteria under DC 5258, which provides for a 20 percent rating, effective from May 21, 1996.  As noted, a 20 percent rating is the maximum available under DC 5258.

Regarding the traumatic arthritis of the left knee with painful motion, a rating of 10 percent is warranted, but no higher.

VA examination in June 1996 revealed complaints of normal, but painful, range of motion.  VA examination in July 1998 showed that range of motion of the left knee was from minus 5 to 135 degrees with pain and severe crepitation.  

Private X-ray examination in February 2002 revealed evidence of degenerative changes with joint space narrowing and osteophyte formation involving the inferior aspect of the left patellofemoral joint.  An April 2003 private consultation report noted the Veteran's left knee had a full range of motion. 

VA examination in April 2004 revealed complaints of a painful left knee with occasional swelling and objective findings of full extension while sitting.  Range of motion was from 0 to 130 degrees with marked retropatellar crepitation during passive motion and what was described as mild to moderate discomfort when moving the joint.  The pertinent impressions were degenerative joint disease of the left knee and chronic knee pain due to the degenerative joint disease. 

In an August 2004 addendum the examiner noted his review of the evidentiary record and stated that without resorting to pure speculation it would not be possible to determine any additional loss of range of motion of the left knee due to weakened movement or excess fatigability or incoordination.  The examiner pointed out that he had not noticed any incoordination or weakened movements during the examination.  He also stated that during acute exacerbations of pain the Veteran might exhibit loss of balance or endurance or increased fatigability, but that this depended on the level of severity of pain and the mood and tolerance level of the Veteran at the time.  The examiner further noted in his addendum that the additional loss of range of motion may or may not be present but that, if it was present, it was at varying degrees, as mentioned above.  He restated that, during the examination, he had not noticed any weakened movement, incoordination, or fatigue, in spite of the complaints of pain and discomfort. 

VA x-ray examination in January 2005 revealed mild narrowing of the medial joint compartment and a small posterior osteophyte formation of the patella, but no evidence of an acute fracture, dislocation, or joint effusion.  There was a normal bony architecture and well-preserved patellofemoral joint spaces. 

A March 2005 private consultation report noted the Veteran had recently undergone an arthroscopy and debridement of the left knee.  The knee had a good range of motion.  On private medical consultation in October 2005 the Veteran was again noted to have had an arthroscopy and evidence of chondromalacia in the left knee.  Examination revealed crepitus, but good range of motion.  The assessment was degenerative arthritis in the left knee.  A January 2006 private medical consultation report reveals fairly good range of motion, and an assessment of degenerative arthritis. 

A July 2007 VA examination shows the Veteran had about 10-degrees of flexion contracture; in other words he lacked about 10 degrees of full extension and he had flexion from 10 to 95 degrees.  He complained of pain at both extremes of motion.  Repetitive motion did not change anything.  He had mild subpatellar crepitus with motion.  X-rays of the left knee revealed mild to moderate arthritic changes with some narrowing in the medial compartment.  The examiner commented that during a flare-up the Veteran could have further limitations in range of motion and the amount of pain and functional capacity, but the examiner was unable to estimate the additional amount without resorting to mere speculation.

In September 2011, another VA examination and opinion was provided.  A thorough examination of the present severity of the left knee disability was provided.  Left knee flexion was to 120 degrees and extension was to 0 degrees.  There was no objective evidence of painful motion.  The examiner commented that the Veteran's body weight played a role in limiting his range of motion but that it was not clear to what extent.  The Veteran was able to perform repetitive use testing with three repetitions and post-testing  range of motion remained the same, from 0 to 120 degrees.  There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  However, the Veteran did have functional loss and/or impairment after repetitive use in that he had pain on movement at the extreme of range of motion only.  After x-ray and MRI testing the impression included degenerative changes of the menisci.  

Taking pain on motion into consideration, as required by DeLuca, at most, the Veteran has motion of his left knee from 10 to 95 degrees (as reported in July 2007), with no additional loss of motion after repetition.  This range of motion finding warrants a 10 percent rating for limitation of extension (i.e., extension limited to 10 degrees) under DC 5261; but does not meet even the criteria for a noncompensable rating for limitation of flexion (i.e., flexion limited to 60 degrees) under DC 5260.  

Most of the other findings of record show that the Veteran had full extension and flexion to 120 to 130 degrees in the left knee.  The most recent examination in September 2011 shows that there were no further limitations, other than pain at the extreme motions, upon repetitive testing.  To the extent that the examinations, particularly examinations dating back to May 1996 do not show that a 10 percent rating is warranted for limitation of extension under DC 5261, evidence during that time still shows painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Therefore, a rating of 10 percent, but no higher, for the Veteran's arthritis of the left knee is appropriate under DC 5010/5261.  A separate rating for limitation of flexion under DC 5260 is not warranted as the Veteran's limitation of flexion does not meet even the criteria for a noncompensable rating for limitation of flexion (i.e., flexion limited to 60 degrees), and to assign two, separate ratings based upon painful motion and functional loss would be pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04. 

Again, limitation of flexion is not shown to reach the criteria for a compensable rating under DC 5260.  Limitation of extension shows that a 10 percent rating is appropriate solely based on a finding in July 2007; however, the remaining findings dated back to May 1996 do not show that extension would warrant a 10 percent rating.  Nonetheless, a 10 percent rating under DC 5261 due to pain and functional loss is warranted back to the initial date of the Veteran's claim.  The evidence does show that the Veteran experiences painful motion of the left knee; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Here, recent examination showed no additional loss of motion after repetition; most of the evidence of record shows range of motion from 0 to 120 or 130 degrees with painful motion at the extremes.

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97.  Under Diagnostic Code 5257, a 10 percent rating is assigned slight recurrent subluxation or lateral instability; a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  

The Veteran reported subluxating in the left knee in July 2007 and he also wears a left knee brace.  As the medical evidence shows an isolated report of subluxation, this does not demonstrate recurrent subluxation.  Moreover, none of the medical evidence demonstrates recurrent subluxation or lateral instability in the left knee.  VA examination in July 1998 showed no medial or lateral instability.  An April 2003 private consultation report noted the Veteran's left knee had no gross laxity.  VA examination in April 2004 also showed no medial or lateral instability, or laxity.  Private treatment records dated in April 2004 noted that the Veteran wore a left knee brace; however, the examiner noted that he did not demonstrate any true laxity.  The Veteran's ligaments in the Veteran's left knee were found to be stable on objective evaluation in July 2007.  In addition, the September 2011 VA examination report shows that there was no instability or patellar subluxation/dislocation in the left knee.  Therefore, a separate rating under DC 5257 is not warranted.  

For all the foregoing reasons, the Board finds that a 20 percent rating, but no higher, is warranted for status post medial meniscectomy of the left knee; and that a 10 percent rating, but no higher, is warranted for limitation of extension, both effective May 21, 1996.  The Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 10 percent for limitation of motion in the left knee; or a rating in excess of 20 percent for status post medial meniscectomy of the left knee.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 


III.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left knee disability manifested by painful motion and pain and effusion into the left knee joint, as these manifestations are contemplated in the rating criteria, DCs 5258 and 5261/5010.  The rating criteria are therefore adequate to evaluate the Veteran's left knee disability and referral for consideration of extraschedular rating is not warranted.

ORDER

Entitlement to an initial 20 percent disability rating, but no higher, for status post medial meniscectomy of the left knee is granted, effective May 21, 1996, subject to rules governing payment of monetary benefits. 

Entitlement to an initial 10 percent disability rating, but no higher, for traumatic arthritis of the left knee, with painful motion is granted, effective May 21, 1996, subject to the rules governing payment of monetary benefits. 


REMAND

Entitlement to an effective date earlier than April 9, 1996, for the grant of a TDIU on an extraschedular basis

The VA Director of Compensation and Pension Service concluded in September 2008 that significant functional loss due to the symptomatology associated with the Veteran's service-connected bilateral knee disabilities rendered the Veteran unable to secure and maintain gainful employment, and that accordingly, a TDIU evaluation under the provisions of 38 C.F.R. § 4.16(b) was warranted.  

In a September 2008 rating decision, based upon a September 2008 memorandum from the Director of Compensation and Pension Services, the RO awarded a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), effective February 28, 2005.  
 
In its February 2011 decision, the Board considered the arguments of the Veteran's attorney that the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), permits the Board to consider an included claim for TDIU on an extraschedular basis within the Veteran's claim for an increased rating for his right knee disability.  As a result, the Board awarded an effective date for the Veteran's TDIU of April 9, 1996.  The Veteran has requested an effective date in 1993 for the award of his TDIU on an extraschedular basis.

A brief discussion of the procedural history is warranted.  On February 22, 1993, the Veteran submitted a statement that was accepted by the RO as a claim for an increased rating for his service-connected right knee disorder.  He was afforded a VA examination in March 1993.  By letter dated May 25, 1993, the Veteran was notified that he had been assigned an increased rating of 40 percent for his service-connected right knee disorder.  The effective date of the 40 percent rating was February 22, 1993, the date of his claim.  

In a statement received at the RO received on February 25, 1994, the Veteran requested a copy of documents from his claims folder and stated that these records were needed in order for him to pursue "my claim for higher V.A. benefits."

In a statement received at the RO in May 1994, the Veteran requested that his left knee and low back be made service connected relating to constant pain and pressure from his service-connected right knee.  He also requested service connection for his "mental state" due to pain from his knees and back.  

In a statement received at the RO on June 14, 1994, the Veteran requested that the RO reconsider an October 1987 rating decision.  

In a statement received at the RO on May 5, 1995, the Veteran indicated that he had a VA examination on May 3, 1995, and that he has filed for an increased rating for his right knee.  A VA examination report dated May 2, 1995 is of record, as well as a VA examination report dated June 26, 1995.

In July 1995, the RO denied entitlement to a rating in excess of 40 percent for the Veteran's service-connected right knee disorder.  Within one year of that decision, he was afforded a VA examination of his right knee on June 11, 1996.  See 38 C.F.R. § 3.156(b).  

The exact date of the claim for an increased rating for the right knee disorder/TDIU is yet to be determined.  

On remand, a copy of the Veteran's complete VA treatment records from the Jackson VA treatment facility dated from February 22, 1993, to April 8, 1996 must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, in September 2008 the Director of C&P determined that the Veteran was unable to work because of his service-connected bilateral knee disabilities.  The record reflects that the Veteran was not service connected for any left knee disability until May 1996.  Thus, VA must refer the matter of whether the Veteran is entitled to a TDIU on an extraschedular basis for the time period from February 22, 1993, to April 8, 1996, when he was service connected only for his right knee disorder rated as 40 percent disabling, to VA's C&P Director for initial consideration under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the Veteran's claim of entitlement to a TDIU is REMANDED to the RO/AMC for the following action:

1.  Make arrangements to obtain a copy of the Veteran's complete VA treatment records, to include any archived records, from the Jackson VA treatment facility dated from February 22, 1993, to April 8, 1996.  If these records are not available, a negative reply is required.

2.  Thereafter, refer the claim for a TDIU to the Director of VA's C&P Service or VA's Undersecretary for Benefits, for consideration and adjudication of the question of whether the Veteran is entitled to a TDIU on an extraschedular basis during the time period from February 22, 1993, to April 8, 1996.  It should be noted that during this time period the Veteran was service connected for right knee postoperative degenerative joint disease with history of arthrotomy with tender scar, rated as 40 percent disabling.  

3.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his private attorney and thereafter return the claims files to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


